IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                        __________________

                           No. 95-50303
                         Summary Calendar
                        __________________


JOHNNY ROBINSON,

                                     Plaintiff-Appellant,

versus

DOUGLAS BANNISTER,

                                     Defendant-Appellee.



                        - - - - - - - - - -
          Appeal from the United States District Court
                for the Western District of Texas
                       USDC No. W-93-CV-117
                        - - - - - - - - - -
                           July 17, 1995


Before JOLLY, DAVIS and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Johnny Robinson has applied for leave to appeal in forma

pauperis (IFP) the district court's order dismissing his action

for failure to provide sufficient information to effect service

on defendant Douglas Bannister, pursuant to Fed. R. Civ. P. 4(m).

To be granted leave to appeal IFP, Robinson must demonstrate that




     *
          Local Rule 47.5 provides: "The publication of opinions
that have no precedential value and merely decide particular
cases on the basis of well-settled principles of law imposes
needless expense on the public and burdens on the legal
profession." Pursuant to that Rule, the court has determined
that this opinion should not be published.
                           No. 95-50303
                                -2-

he will present a nonfrivolous issue on appeal.   Carson v.

Polley, 689 F.2d 562, 586 (5th Cir. 1982).

     Robinson argues that he has raised claims cognizable for

relief under § 1983 when he alleged that defendant Bannister used

excessive force against him.   Robinson does not challenge whether

the district court properly dismissed his action pursuant to Rule

4(m) for failure to provide sufficient information to have

Bannister served within 120 days, which is the only proper issue

on appeal.   Consequently, he does not address the correct issue

on appeal.   Therefore, this court need not consider it.   See

Brinkmann v. Abner, 813 F.2d 744, 748 (5th Cir. 1987).

     Because Robinson has failed to identify a non-frivolous

issue, the motion for leave to proceed IFP on appeal is DENIED

and the appeal is DISMISSED.   Howard v. King, 707 F.2d 215, 219-

20 (5th Cir. 1983); 5th Cir. R.42.2.